Exhibit 10.169

 
MANAGEMENT AGREEMENT




THIS MANAGEMENT AGREEMENT (the "Agreement"), is made and entered into as of the
18th day of November 2005, by and between


 
BALELE LEISURE (PROPRIETARY) LIMITED, Registration No. 1998/002723/07, a private
company duly registered and incorporated with limited liability in accordance
with the company laws of the Republic of South Africa (the “Owner”)
 
and


CENTURY CASINOS AFRICA (PROPRIETARY) LIMITED, Registration No. 1996/010501/07, a
private company duly registered and incorporated with limited liability in
accordance with the company laws of the Republic of South Africa (the “Manager”)
 


WHEREAS, Owner operates a temporary gaming/entertainment facility situated at
erf 6350 Newcastle (Extension No. 34), registration division HS in the Newcastle
Transitional Local Council Area, Province of Kwazulu Natal, measuring 28,9284
hectares, held under deed of transfer no. T 1149/99; and


WHEREAS, Owner shall use its best efforts to obtain all necessary approvals from
the Gaming Board of the South African Province of Kwazulu Natal and all other
relevant authorities to develop and operate as soon as reasonably possible a
permanent gaming/hotel/entertainment facility to be situated at a site located
in Allen Street, Newcastle, Province of Kwazulu Natal [ + 25 hectare; Erf 15450
Newcastle]; and


WHEREAS, Owner has secured/controls the Facility and represents that the
Facility is suitable for the development and operation of
gaming/hotel/entertainment business; and


WHEREAS, Owner is seeking experience and expertise in the operation of the
gaming/entertainment business to be conducted at/on the Facility; and


WHEREAS, Manager has experience and expertise in the operation and management of
gaming facilities and in the gaming/hotel/entertainment business; and


WHEREAS, Owner desires to engage Manager to provide the management necessary to
manage and operate the gaming/hotel/entertainment business to be conducted at/on
the Facility; and


WHEREAS, Manager is willing to provide such services on behalf of and for the
account of Owner on the terms and conditions set forth herein;


- 1 -

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:









1.  
DEFINITIONS



As used in this Agreement, the following terms shall have the respective
meanings indicated.



1.1.  
Act.  The term "Act" shall mean the Gaming/Casino Act of the Province of Kwazulu
Natal as well as South Africa, as the case may be, and the regulations
promulgated pursuant thereto.




1.2.  
Affiliate.  The term "Affiliate" shall mean a Person that directly or
indirectly, or through one or more intermediaries, Controls, is Controlled by,
or is under common Control with the Person in question and any stockholder or
partner of any Person referred to in the preceding clause owning (i) more than
fifty percent (50%) or more of such Person if such Person is a publicly traded
corporation, or (ii) more than fifty percent (50%) or more of an ownership or
beneficial interest in any other Person.




1.3.  
Annual Operating Budget. The term "Annual Operating Budget" shall have the
meaning set forth in Section 5.1.




1.4.  
Annual Operating Plan.  The term "Annual Operating Plan" shall have the meaning
set forth in Section 5.1.




1.5.  
Approval.  The term "Approval" means any license, finding of suitability,
qualification, approval or permit by or from any Gaming Authority.




1.6.  
Approved Legal Counsel. The term "Approved Legal Counsel" shall have the meaning
set forth in Section 5.17.




1.7.  
Bank Accounts. The term "Bank Accounts" shall have the meaning set forth in
Section 5.19.




1.8.  
Books and Records.  The term "Books and Records" shall have the meaning set
forth in Section 5.10.




1.9.  
Business Day. The term "Business Day" shall have the meaning set forth in
Section 16.14.




1.10.  
Capital Replacements. The term "Capital Replacements" shall have the meaning set
forth in Section 5.8.




1.11.  
Casino.  The term "Casino" means the casino improvements and fixtures (temporary
and/or permanent), including Casino Gaming Activities, to be constructed at the
Facility, consistent with the concepts set forth in the Development Plan and in
accordance with the Plans and Specifications.



- 2 -

--------------------------------------------------------------------------------



1.12.  
Casino Bankroll. The term "Casino Bankroll" shall mean an amount of monies
determined by Manager as necessary to provide cash-on-hand monies required to
operate and maintain Casino Gaming Activities, but in no event shall such amount
be less than the amount required by Law. In no event shall the Casino Bankroll
include amounts necessary to provide for the payment of Operating Expenses,
Working Capital or initial cash needs as described in Section 7.3 herein. The
Casino Bankroll shall include the funds in the separate accounts in Manager's
name plus any funds located on the casino tables, in the gambling devices,
cages, vault, counting rooms, or in any other location in the Casino where funds
may be found.




1.13.  
Casino Gaming Activities. The term "Casino Gaming Activities" shall mean the
casino cage, table games (such as blackjack, baccarat, roulette, craps,
mini-baccarat, pai gow, poker or pai gow poker, or any other table game), gaming
machines, and other casino-type games operated by Manager in the Casino.




1.14.  
Century. The term "Century" shall mean Century Casinos, Inc., a Delaware, USA
corporation, or any of its subsidiaries or assignees.




1.15.  
Condemnation. The term "Condemnation" shall mean any taking by eminent domain,
condemnation or any other governmental action.




1.16.  
Consumer Price Index. The term "Consumer Price Index" shall mean the Consumer
Price Index from time to time published by the relevant South African authority.




1.17.  
Control. The term "Control" (including derivations such as "controlled" and
"controlling") means with respect to a Person, the ownership of more than fifty
percent (50%) or more of the beneficial interest or voting power of such Person.




1.18.  
Credit Policy. The term "Credit Policy" means the policy prepared by Manager and
approved by Owner regarding the extension and collection of credit to customers
of the Casino, which Credit Policy shall be based on (i) the target markets of
the Casino, (ii) the business issues involved, and (iii) such changes and
refinements as Owner shall reasonably recommend, all of which shall comply and
conform in all respects with any applicable Governmental Requirements
(including, without limitation, the rules and regulations of the Gaming
Commission).




1.19.  
term "Default" shall have the meaning set forth in Section 6.1.




1.20.  
Default Rate. The term "Default Rate" shall mean the lesser of (i) the reference
or prime commercial lending rate in South Africa, plus two percent (2%) per
annum, or (ii) the highest rate permitted by applicable Law, to the extent
applicable Law establishes a maximum rate of interest which may be charged with
respect to obligations of the type of questions, until paid.



- 3 -

--------------------------------------------------------------------------------



1.21.  
Department. The term "Department" shall have the meaning set forth in Section
5.9.




1.22.  
EBITDA. The term "EBITDA" shall mean Owner's earnings before interest expense,
income taxes, depreciation and amortization excluding management fees and also
before any and all costs/expenses beyond the control of Manager (such as F,F&E
reserve, any leasing, rental or similar costs/expenses) for the subject monthly,
quarterly or annual period, as reported in the financial statements prepared by
the Manager.




1.23.  
Effective Date. The term "Effective Date" shall mean the execution date of this
Agreement.




1.24.  
Enforcement Division. The term "Enforcement Division" shall mean the relevant
authority to grant casino gaming licenses.




1.25.  
Environmental Damages. The term "Environmental Damages" shall mean all claims,
judgments, damages, losses, penalties, fines, liabilities (including strict
liability), encumbrances, liens, costs, and expenses of investigation and
defense of any claim, whether or not such claim is ultimately defeated, and of
any good faith settlement of judgment, of whatever kind or nature, contingent or
otherwise, matured or unmatured, foreseeable or unforeseeable, including without
limitation reasonable attorneys' fees and disbursements and consultants' fees,
any of which are incurred at any time as a result of the existence of Hazardous
Material upon, about, beneath the Site, or migrating or threatening to migrate
to or from the Site, or the existence of a violation of Environmental
Requirements pertaining to the Site, regardless of whether the existence of such
Hazardous Material or the violation of Environmental Requirements arose prior to
the present ownership or operation of the Site.




1.26.  
Environmental Requirements. The term "Environmental Requirements" shall mean all
applicable federal, state and local laws, rules, regulations, ordinances and
requirements relating to public health and safety, worker health and safety and
pollution and protection of the environment, all as amended or hereafter
amended.




1.27.  
Event of Default. The term "Event of Default" shall have the meaning set forth
in Section 6.1.




1.28.  
Extended Term. The term "Extended Term" shall have the meaning set forth in
Section 3.1.




1.29.  
Facility. The term "Facility" shall mean the temporary gaming/entertainment
facility situated at erf 6350 Newcastle (Extension No. 34), registration
division HS in the Newcastle Transitional Local Council Area, Province of
Kwazulu Natal, measuring 28,9284 hectares, held under deed of transfer no. T
1149/99; and the permanent gaming/hotel/entertainment facility to be situated at
a site located in Allen Street, Newcastle, Province of Kwazulu Natal [ + 25
hectare; Erf 15450 Newcastle];





- 4 -

--------------------------------------------------------------------------------



1.30.  
Facility Employee. The term "Facility Employee" shall mean any employee of Owner
directed by Manager to work at the Facility or in any capacity related to the
Facility.




1.31.  
FF&E. The term "FF&E" shall mean all furniture, furnishings, equipment, and
fixtures, including gaming equipment, computers, housekeeping and maintenance
equipment, necessary or appropriate to operate the Facility in conformity with
this Agreement.




1.32.  
Financial Statements. The term "Financial Statements" shall mean an income
statement, balance sheet and a cash flows statement, all prepared in conformity
with Generally Accepted Accounting Principles and on a basis consistent in all
material respects with that of the preceding period (except as to those changes
or exceptions disclosed in such Financial Statements).




1.33.  
Fiscal Year. The term "Fiscal Year" shall mean the period beginning on January 1
and ending on December 31 of each calendar year.




1.34.  
Gaming Authorities. The term "Gaming Authorities" or "Authority" shall mean all
agencies, authorities and instrumentalities of any state, nation, or other
governmental entity, or any subdivision thereof, regulating gaming or related
activities in South Africa, including, without limitation, the Gaming Commission
and the Enforcement Division.




1.35.  
Gaming Commission. The term "Gaming Commission" shall mean the Kwazulu Natal
Gambling Board.




1.36.  
Gaming License. The term "Gaming License" shall have the meaning set forth in
Section 3.1.




1.37.  
Gaming/hotel/entertainment operations. The term "Gaming/hotel/entertainment
operations" shall mean all activities pertaining to the development and
construction of the Casino and the Casino thereon, all Casino Gaming Activities
conducted in the Casino and all activities conducted at the Facility related to
any of the foregoing.




1.38.  
General Laws. The term "General Laws" shall mean any statute, ordinance,
promulgation, law, treaty, rule, regulation, code, judicial or administrative
precedent or order of any court or other body of South Africa and any state law
or subdivision thereof, any foreign countries or subdivisions thereof, and shall
include all Laws.




1.39.  
Generally Accepted Accounting Principles. The term "Generally Accepted
Accounting Principles" shall mean generally accepted accounting principles in
all material respects as established from time to time by the American Institute
of Certified Public Accountants; provided, however, that to the extent there are
changes in, or there are implemented by mandates now-existing elective
treatments under, Generally Accepted Accounting Principles from and after the
date hereof, such changes or implementations shall not be taken into
consideration for purposes of defining the term EBITDA.



- 5 -

--------------------------------------------------------------------------------



1.40.  
Governmental Authority. The term "Governmental Authorities" or "Authority" means
South Africa, Province of Kwazulu Natal and any other political subdivision in
which the Facility is located, and any court or political subdivision, agency,
commission, board or instrumentality or officer thereof, whether federal, state,
local, having or exercising a jurisdiction over Owner, Manager or the Facility,
including, without limitation, any Gaming Authority.




1.41.  
Governmental Requirements. The term "Governmental Requirements" means all Laws
and agreements with any Governmental Authority that are applicable to the
acquisition, development, construction and operation of the Facility and
including, without limitation, the Purchase, all Required Contracts, Approvals
and any rules, guidelines or restrictions created by or imposed by Governmental
Authorities (including, without limitation, any Gaming Authority).




1.42.  
Gross Casino Revenue. The terms “Gross Gaming Revenue” and "Gross Casino
Revenue" shall mean all gross revenues generated by or in the Casino, including
gaming receipts less all sums paid out as winnings in connection therewith.




1.43.  
Hazardous Materials. The term "Hazardous Materials" shall mean without
limitation: (i) hazardous materials, hazardous substances, extremely hazardous
substances or hazardous wastes, (ii) petroleum, including, without limitation,
crude oil or any fraction thereof which is liquid at standard conditions of
temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch
absolute); (iii) any radioactive material, including, without limitation, any
source, special nuclear, or by-product material, and (iv) asbestos in any form
or condition.




1.44.  
Initial Term. The term "Initial Term" shall have the meaning set forth in
Section 3.1.




1.45.  
Law. The term "Law" means any statute, ordinance, promulgation, law, treaty,
rule, regulation, code, judicial or administrative precedent or order of any
court or any other Governmental Authority, as well as the orders or requirements
of any local board of fire underwriters or any other body which may exercise
similar functions.




1.46.  
Major Casualty. The term "Major Casualty" shall mean any casualty or accident
which prevents or substantially impairs the conduct of the Facility's business
and the ability to earn or generate revenues and income or its ability to make
payments under the Purchase.




1.47.  
Major Condemnation. The term "Major Condemnation" shall mean any Condemnation
which prevents or substantially impairs the conduct of the Facility and the
ability to earn or generate revenues and income and/or its ability to make
payments under the Purchase.



- 6 -

--------------------------------------------------------------------------------



1.48.  
Management Fee. The term "Management Fee" shall have the meaning set forth in
Section 4.1.




1.49.  
Manager Denial. The term "Manager Denial" shall have the meaning set forth in
Section 8.3.




1.50.  
Manager Indemnitees. The term "Manager Indemnitees" shall have the meaning set
forth in Section 14.2.




1.51.  
Manager Operating Permits. The term "Manager Operating Permits" shall mean all
licenses, permits, approvals, consents and authorizations which Manager is
required to obtain from any Governmental Authority to perform and carry out its
obligations under this Agreement.




1.52.  
Manager's Advances. The term "Manager's Advances" shall have the meaning set
forth in Section 7.7.




1.53.  
Manager's Default. The term "Manager's Default" shall mean those occurrences
described in Section 6.2.




1.54.  
Minor Casualty. The term "Minor Casualty" shall mean any casualty or accident
other than a Major Casualty.




1.55.  
Minor Condemnation. The term "Minor Condemnation" shall mean any Condemnation
other than a Major Condemnation.




1.56.  
Net Gaming Proceeds. The term “Net Gaming Proceeds” shall have the exact same
meaning as “Gross Gaming Revenue”.




1.57.  
Operating Expenses. The term "Operating Expenses" shall mean those reasonable
operating expenses, including payroll, marketing and administration incurred on
behalf of Owner after the Opening Date in connection with conducting and
operating the Facility, computed on an accrual basis, deductible under Generally
Accepted Accounting Principles in determining "Operating Income" (as defined in
casino industry practice) for purpose of preparing a statement of operations for
the Facility. VAT and other taxes shall not be included in Operating Expenses.
Further, Operating Expenses shall not include depreciation or amortization with
respect to the Facility or the F, F&E, Debt Service or Capital Replacements
deposits.






1.58.  
Operating Guidelines. The term "Operating Guidelines" means the general
guidelines for the operation of the Facility which shall be prepared by Manager
and shall be included in and constitute a part of each Annual Operating Plan.
Operating Guidelines shall include the Credit Policy, Manager's policies
regarding (i) restricting access to the Casino to those under the legal age for
gaming in South Africa, (ii) assisting compulsive gamblers, and (iii) employee
travel, employee expense reimbursement and employee gambling at the Casino.



- 7 -

--------------------------------------------------------------------------------



1.59.  
Operating Permits. The term "Operating Permits" shall mean Manager Operating
Permits and Owner Operating Permits.




1.60.  
Operating Supplies. The term "Operating Supplies" shall mean gaming supplies,
paper supplies, cleaning materials, food and beverage, fuel, marketing
materials, maintenance supplies, linen, china, glassware, silverware, kitchen
utensils, uniforms and all other consumable supplies and materials used in the
operation of the Facility.




1.61.  
Owner Denial. The term "Owner Denial" shall have the meaning set forth in
Section 8.1.




1.62.  
Owner Indemnitees. The term "Owner Indemnitees" shall have the meaning set forth
in Section 14.1.




1.63.  
Owner Operating Permits. The term "Owner Operating Permits" shall mean all
licenses, permits, approvals, consents and authorizations from Governmental
Authorities that are necessary to own, develop, open, operate and occupy the
Facility other than Manager Operating Permits and the Construction Permits.




1.64.  
Owner's Advances. The term "Owner's Advances" shall mean the amounts to be
advanced by Owner to Manager pursuant to Section 7.1.




1.65.  
Owner's Default. The term "Owner's Default" shall have the meaning set forth in
Section 6.3.




1.66.  
Person. The term "Person" shall mean any individual, partnership, corporation,
association or other entity, including, but not limited to, any government or
agency or subdivision thereof, and the heirs, executors, administrators, legal
representatives, successors and assigns of such Person where the context so
admits.




1.67.  
Pre-Opening Budget. The term "Pre-Opening Budget" shall mean the budget of
expenses to be incurred prior to the Opening Date pursuant to Section 6.1 of the
Agreement and with respect to any other provision of the Agreement pertaining to
the period prior to the Opening Date. Such expenses shall include, without
limitation, all budgeted expenses incurred by Manager or by any of Manager's
Affiliates in performing the Pre-Opening Services, the cost of recruitment and
training for all employees of the Facility, costs of licensing or other
qualification of Facility employees prior to the Opening Date, the cost of
pre-opening sales, marketing, advertising, promotion and publicity, the cost of
obtaining all Construction Permits and Owner Operating Permits, permits for
employees, including the fees of lawyers and other consultants incident thereto,
and other Pre-Opening Expenses.




1.68.  
Property Insurance. The term "Property Insurance" shall have the meaning set
forth in Section 12.2.



- 8 -

--------------------------------------------------------------------------------



1.69.  
Purchase. The term "Purchase" shall mean the Purchase or lease agreement for the
Site.




1.70.  
Required Coverage. The term "Required Coverage" shall have the meaning set forth
in Section 12.1.




1.71.  
Senior Staff. The term "Senior Staff" shall have the meaning set forth in
Section 5.4.




1.72.  
Site. The term "Site" shall have the meaning set forth in the "WHEREAS" clause
of this Agreement.




1.73.  
Term. The term "Term" shall mean the Initial Term and any Extended Term for
which the option to extend as provided in the Agreement has been properly
exercised.




1.74.  
Unavoidable Delay. The term "Unavoidable Delay" shall have the meaning set forth
in Article 11.




1.75.  
Working Capital. The term "Working Capital" shall mean such amount in the Bank
Accounts as will be sufficient to reasonably assure the timely payment of all
current liabilities of the Facility and the uninterrupted and efficient
operation of the Facility during the Term of this Agreement to permit Manager to
perform its responsibilities and obligations hereunder, all as contemplated by
the applicable Annual Operating Plan with reasonable reserves for unanticipated
contingencies and for short term business fluctuations resulting from monthly
variations between the Annual Operating Plan and actual operating expenses.








2.  
APPOINTMENT OF MANAGER




2.1.  
Appointment.  Owner hereby appoints, hires and employs Manager, as Owner's
exclusive agent, to manage the gaming/hotel/entertainment operations on behalf
of and for the account of Owner during the term of this Agreement. Manager
hereby accepts such appointment upon and subject to the terms, conditions,
covenants and provisions set forth herein.




2.2.  
No Interference. Owner hereby agrees that, subject to the limitations described
herein, Manager shall have uninterrupted control and supervision of the
management of the gaming/hotel/entertainment operations during the Term of this
Agreement, and that Manager may manage the gaming/hotel/entertainment operations
free of molestation, eviction or disturbance by Owner or any third party
claiming by, through or under Owner.






2.3.  
Employment of Affiliates. Manager may, acting in its sole discretion in the best
interests of Owner, employ or retain as consultants or agents any of Manager's
Affiliates, or any other entity or Person related to Manager, in fulfilling its
obligations pursuant to this Agreement; provided, however, that Manager shall
disclose all transactions with any entity related to Manager, as required by
Generally Accepted Accounting Principles on the quarterly financial statements
required under Section 5.11. All such service agreements shall be on economic
terms comparable with agreements negotiated on an arms-length basis and subject
to Owner’s approval.
 

2.4.  
Notwithstanding anything to the contrary contained in this agreement, the
Manager shall not administer or procure the administration of any affairs of
Owner which are specifically designated to be the sole prerogative of the board
of directors of Owner.


- 9 -

--------------------------------------------------------------------------------







3.  
TERM OF AGREEMENT




3.1.  
Term. The Agreement shall commence on the Closing Date of the Sale of Shares
Agreement, entered into as of the 18th day of October 2005, by and between
Chicory Investments (Pty) Limited, Dynamo Investments Limited, Harvest Moon
Investment Holdings (Pty) Limited, Izulu Gaming (Pty) Limited, Khulani Holdings
Limited, Libalele Leisure (Pty) Limited, Malesela Gaming (Pty) Limited, Oakland
Leisure-Newcastle (Pty) Limited, Purple Rain (Pty) Limited, Ruvuma Investment
(Pty) Limited, Saphila Health Investments (Pty) Limited, Sky Props (Pty)
Limited, Viva Leisure Investment Holdings (Pty) Limited, The Viva Trust and
Century Casinos Africa (Pty) Limited, and remains in force while the Manager
owns shares in the Company and is only subject to notice of termination by the
manager, at the manager’s sole discretion, on not less than 6 (six) months
written notice.

3.2.  
Effect of Termination. All sums owed by either party to the other shall be paid
immediately upon termination of this Agreement. In the event of any termination
of this Agreement, Owner shall, notwithstanding such termination, be liable to
Manager for the fees earned and reasonable out-of-pocket expenses incurred by
Manager in conformity with this Agreement prior to such termination as follows:
(i) any unpaid accrued portion of the Management Fee and Manager's Advances
(including any unpaid accrued interest thereon), if any, plus (ii) all
reimbursable costs to Manager which were properly incurred prior to termination
in connection with the performance of Manager's obligations in conformity with
this Agreement. If the termination of this Agreement is a consequence of Owner's
Default, Owner shall also be liable to Manager for all reasonable costs
(including, but not limited to, severance pay or settlements and moving expenses
of Manager's employees, if any, and any attorney's fees, expenses, and losses as
the result of such severance) incurred as a direct result of Owner's Default. If
the termination of this Agreement is a consequence of Manager's Default, Manager
shall not have the right to collect any amounts due Manager under this Section
3.2 from the Bank Accounts. In such event, Owner shall pay Manager within five
(5) Business Days of the date of termination the amounts owed Manager described
in clauses (i) and (ii) above through the date of termination.




3.3.  
Survival of Representations and Indemnifications. Notwithstanding anything
contained herein to the contrary, the parties acknowledge that the
representations, covenants and indemnifications set forth in Articles 9, 12, 14
and Sections 16.2, 16.6, 16.8 and 16.9 shall survive the termination or
expiration of this Agreement. All amounts due and payable from either party to
the other shall survive the termination of this Agreement.





- 10 -

--------------------------------------------------------------------------------



4.  
FEE; EXPENSES




4.1.  
Management Fee. During the Term of this Agreement, Manager shall be paid the
Management Fee set forth herein. Failure to pay the Management Fee in accordance
with the time periods set forth in this Agreement shall constitute a breach of
this Agreement.




4.2.  
Calculation of Management Fee. The Management Fee shall be equal to:




4.2.1.  
3,75% (Three comma seven five percent) of the total gross revenues (excluding
VAT and any other taxes) generated by the company or generated on the Facility,
for the applicable Fiscal Year, plus

4.2.2.  
7,5% (Seven comma five percent) of the company’s EBITDA for the applicable
Fiscal Year.




4.3.  
Time of Payment of Management Fee. All out-of-pocket costs and expenses incurred
by Manager shall be invoiced to Owner and Owner shall pay these amounts to
Manager within ten days. The fee described in 4.2. above shall be paid from
Owner to Manager on the fifth (5th) day of each month, for the preceding month.
The aggregate of the Management Fees so paid monthly shall be adjusted within
120 (one hundred and twenty) days of the end of each Fiscal Year. A partial
Fiscal Year at the beginning and end of this Agreement shall be treated as a
Fiscal Year for purposes of this Section 4.3. Owner hereby authorizes Manager to
pay itself the monthly Management Fee due from the Bank Accounts. Owner shall
pay all applicable taxes or fees on the Management Fee. For the last month of
the term of this Agreement, Owner shall pay Manager the Management Fee directly.
The fee in 4.2.2. shall not take into account any losses carried forward from
any prior financial year and shall not take paid or payable management fees into
account.




4.4.  
Place of Payment of Management Fee. It shall be Owner's obligation to ensure
that the Management Fees are paid to Manager at such account as may be
determined by Manager from time to time.




4.5.  
Expenses. In addition to the Management Fee, within ten (10) Business Days after
presentation of expense vouchers or billing invoices, as the case may be, Owner
shall reimburse Manager on a monthly basis for (i) all documented expenses
properly incurred under this Agreement by Manager, its officers and employees
and/or agents in rendering the services provided for in this Agreement, and (ii)
all amounts billed to Manager by Persons for such Persons' reasonable fees,
charges, costs and expense properly incurred under this Agreement in connection
with Manager's performance of its duties hereunder. Notwithstanding the
foregoing, all Operating Expenses shall be paid directly from the Bank Accounts
pursuant to Section 7.19 herein. Any amounts not reimbursed within ten (10)
business days shall bear interest at the Default Rate. No expenses payable to
Manager’s Affiliates shall be paid out without Owner prior consent.





- 11 -

--------------------------------------------------------------------------------





5.  
FACILITY OPERATIONS




5.1.  
Annual Operating Plan and Budget.




5.1.1.  
On or before the forty-fifth (45th) day preceding the first day of each Fiscal
Year subsequent to the Opening Date, Manager shall submit to Owner for its
approval an annual operating plan for the operation of the Casino for the
forthcoming Fiscal Year (each such annual operating plan that is approved by
Owner is referred to herein as an "Annual Operating Plan"), which shall include
an annual marketing plan, annual operating budget by month (the "Annual
Operating Budget"), annual estimate of key operating statistics, annual
projection of sources of cash by month, and a two (2) year projection of capital
expenditures. The Annual Operating Plan shall include sufficient amounts for
maintenance and repairs to keep the Facility in good operating condition.
Manager will consult with Owner and the Facility Manager in preparing the Annual
Operating Plan, provided that Owner and Facility Manager make their
representatives readily available for such consultations.




5.1.2.  
Within thirty (30) days after the date Manager submits the proposed Annual
Operating Plan, Owner shall inform Manager in writing whether it disapproves of
the proposed Annual Operating Plan and, if so, the specific portions thereof of
which it disapproves. Any notice that disapproves a proposed Annual Operating
Plan must contain reasonably detailed objections along with suggestions as to
what corrective measures can be taken to make such proposed Annual Operating
Plan acceptable to Owner. If Owner fails to provide written notice to Manager of
its objections within thirty (30) days after the submission of the proposed
Annual Operating Plan, such proposed Annual Operating Plan shall be deemed to be
approved as submitted.




5.1.3.  
If Owner reasonably disapproves or objects to the proposed Annual Operating Plan
or any portion thereof, Manager shall endeavor to make such modifications to the
Annual Operating Plan as are necessary to resolve the objections raised in
Owner's notice, and within thirty (30) days of the Owner's notice, to resubmit
such Annual Operating Plan for review by Owner under the terms of Section 5.1
and, if necessary, to make further revisions under this Section 5.1.




5.1.4.  
If Owner's objection relates only to certain portions of the proposed Annual
Operating Plan or an Annual Operating Budget contained therein, the undisputed
portions of the proposed Annual Operating Plan or Annual Operating Budget shall
be deemed to be adopted and approved. With respect to objectionable items in any
proposed Annual Operating Budget, prior to the adoption of a new Annual
Operating Budget, the corresponding item contained in the Annual Operating
Budget for the preceding Fiscal Year shall be substituted in lieu of the
disputed portions of the proposed Annual Operating Budget, excluding, however,
line items in the previous Annual Operating Budget for extraordinary expenses or
revenues. In any instance where a portion of an Annual Operating Budget from a
preceding Fiscal Year is deemed to be applicable to the Annual Operating Budget
in effect until a new Annual Operating Budget is fully approved, corresponding
items contained in the Annual Operating Budget for the preceding Fiscal Year
shall be automatically adjusted by a percentage equal to the percentage change
in the Consumer Price Index during the preceding Fiscal Year. Such calculation
of percentage change in the Consumer Price Index shall be made by Manager based
upon the most recently published Consumer Price Index data at the time the
calculation is made.



- 12 -

--------------------------------------------------------------------------------



5.1.5.  
If Owner and Manager are unable to agree on the amount of any capital
expenditure or reserve item in an Annual Operating Budget, only those capital
expenditures (or the undisputed amount when the amount is in dispute) with
respect to which Owner and Manager have reached an agreement that are approved
by Owner or are required to be made by any Governmental Authority shall be made
until Owner and Manager otherwise agree on the terms of such Annual Operating
Budget or the matter is decided by arbitration. The Annual Operating Plan will
be appropriately adjusted to reflect the effect of any delay in capital
expenditures.




5.1.6.  
Each proposed Annual Operating Plan shall be prepared by Manager based on the
actual and projected results of the current Fiscal Year, the standard of
maintaining the Facility in good operating condition, information with respect
to possible occurrences which may impact the marketing and/or operation of the
Facility in the future, changes from the previous Fiscal Year results,
reasonable predictions for the future and such other information and assumptions
that shall be reasonable under the circumstances.




5.1.7.  
Except as otherwise provided in Sections 5.22 or 5.23, Manager shall not,
without Owner's prior written consent, incur any expenses or make any
disbursements that are either not provided for in an Annual Operating Budget or
are in excess of one hundred and fifty percent (150%) of the amount approved for
a particular item in such Annual Operating Budget unless otherwise permitted by
Sections 5.22 or 5.23. Any request by Manager to make any expenditure or incur
any obligation in excess of one hundred fifty percent (150%) of an amount set
forth in the Annual Operating Budget contained in the applicable Annual
Operating Plan or which falls into any category of expenditures which is
required by any Law to have the prior approval of Owner, shall be submitted to
Owner in writing with an explanation of such expenditure. Owner shall respond to
any request within fifteen (15) days after the receipt thereof. If Owner fails
to respond within such fifteen (15) day period, the proposed expenditure shall
be deemed approved.




5.2.  
Contracts and Expenses. Manager may make, enter into and perform, in the name
of, for the account of, on behalf of, and at the expense of Owner, any contracts
and agreements provided for under this Agreement and each Annual Operating Plan
and Annual Operating Budget, so long as Manager has complied with all the
requirements of this Agreement with respect to such contracts and agreements.
All costs and expenses incurred by Manager or an Affiliate of Manager in
accordance with this Agreement, the Annual Operating Plan and the Annual
Operating Budget shall be for and on behalf of Owner and for Owner's account.
All debts and liabilities incurred by Manager under this Agreement to third
parties on behalf of either Owner or the Facility are and shall remain the sole
obligations of Owner. Manager shall use commercially reasonable efforts to
promote and enforce the goals of the Advancement Plan by Owner's contractors, to
the extent required by the Advancement Plan.



- 13 -

--------------------------------------------------------------------------------



5.3.  
Recruitment. Manager shall establish and implement procedures, techniques, and
programs consistent with all applicable rules and regulations, the Annual
Operating Plan, the Annual Operating Budget and the Advancement Plan to recruit,
screen, evaluate, hire, orient and train qualified applicants to become Facility
Employees. Manager shall have the sole authority to recruit, hire, provide
orientation to, train, supervise, promote, determine the compensation of, and
discharge all Facility Employees.




5.4.  
Manager's Personnel Decisions. Manager shall have the authority to recruit,
hire, provide orientation to, train, supervise, promote, determine the
compensation of, and discharge all personnel, including all management personnel
(“Senior Staff”) at the Facility on behalf of Owner. Except as otherwise decided
by Manager, all of the Senior Staff shall be employees of Owner. Regardless of
whether they are employed by Owner or Manager, expenses and costs pertaining to
the employment of the Senior Staff, including without limitation, affiliate
incentive and stock plans, severance pay and the costs of retirement benefits
pertaining to such persons, shall be Operating Expenses of the Facility and
reimbursed to Manager on a current basis.




5.5.  
Union Contracts. Manager shall assist Owner to negotiate with any labor union
lawfully entitled to represent the Facility Employees. All decisions regarding
union contracts applicable to the Facility shall be made by Manager.




5.6.  
Payroll Checks. Payroll checks for all Facility Employees shall be in a form,
contain such identifications and be signed by persons specified by Owner
(provided such checks shall not identify Manager without Manager's consent).




5.7.  
Financial Management. Manager shall be responsible for the administration of the
day-to-day financial affairs of the Facility.



- 14 -

--------------------------------------------------------------------------------



5.8.  
Capital Replacements.




5.8.1.  
Manager shall have the responsibility and sole authority to plan, contract for,
account for and supervise all capital replacements and improvements to the
Casino and the Facility or any portion thereof (collectively "Capital
Replacements") that are contemplated in any Annual Operating Plan. Manager shall
have the right to approve plans and specifications and select architects,
engineers, general contractors, subcontractors, suppliers, and material men with
respect to Capital Replacements, taking into consideration the criteria set
forth in the Development Plan and all Annual Operating Plans. Any changes in the
Casino structure itself or the structure of any of the buildings located at the
Facility shall comply with any requirements in the Purchase, or any Governmental
Requirements. Manager shall adhere to the Owner's empowerment policies when
contracting for such services.




5.8.2.  
Manager shall have the right to supervise the general contractor or other person
responsible for the Capital Replacements work. To the extent the proposed
Capital Replacements will have a material adverse effect on the operation of the
Facility during the performance of the work, the plans and specifications
applicable thereto shall comply with the terms of the Purchase and any
applicable Governmental Requirements.




5.9.  
Revisions to Annual Operating Plan and Reallocations of Funds. If, after
approval of an Annual Operating Plan for a particular Fiscal Year, in Manager's
reasonable business judgment, revisions to the Annual Operating Plan are
appropriate, Manager shall revise the Annual Operating Plan and submit such
revised Annual Operating Plan to Owner for approval in accordance with the
procedures set forth in Section 5.1. Owner shall have the right to suggest
revisions to the Annual Operating Plan subject to Manager's approval with
disagreements being resolved as set forth in Section 5.1. Manager, without
Owner's consent, may reallocate all or any portion of any line item in an Annual
Operating Budget to another item in the same Department in an amount not to
exceed fivehundred thousand Rands (R500,000) in the aggregate in any Fiscal Year
but may not reallocate from one Department to another without Owner's approval.
The term "Department" means those general divisional categories in the Annual
Operating Budgets and shall not mean or refer to subcategories appearing in a
divisional category. Manager shall not make any payments or disbursements in
excess of one hundred fifty percent (150%) of the Department or total operating
expense amounts in an Annual Operating Plan, except as follows:




5.9.1.  
Pursuant to Sections 5.22 or 5.23;




5.9.1.1.  
If expenditures for Operating Expenses bear the same relationship (ratio) to the
amount budgeted for such items as actual gross revenue for such month bears to
the projected gross revenue for such month (provided that any increase in
Operating Expenses is, in Manager's reasonable business judgment, a necessary
consequence of the increase in gross revenue);




5.9.1.2.  
Any expenditures for which written approval in advance has been obtained from
Owner;



- 15 -

--------------------------------------------------------------------------------



5.9.1.3.  
For taxes, insurance and utilities to reflect actual costs thereof, subject to
Owner's right to contest the validity of such items; and




5.9.1.4.  
For payment of any final judgment in litigation involving the Facility.




5.10.  
Accounting Records. During the Term of this Agreement, Manager shall maintain
full and adequate books of account and records ("Books and Records") reflecting
the results of the operation of the Casino on an accrual basis, all in
accordance with Generally Accepted Accounting Principles consistently applied in
all material respects. The Books and Records shall be kept separate and distinct
from all other operations and businesses of Manager or Affiliates of Manager.
Manager shall keep all Books and Records, including, without limitation, current
vendor invoices, payroll records, general ledgers, credit transactions and other
records relating to the Casino at the Facility or at such other location as
shall be approved by Owner in writing, subject to such record retention and
storage policies and access rights required by any Gaming Authority and any
other applicable Governmental Requirements. All such Books and Records shall at
all times be the property of Owner and shall not be removed from the Facility or
other approved location by Manager without Owner's written approval except as
required by General Laws. Upon any termination of this Agreement, all Books and
Records shall immediately by turned over to Owner so as to ensure the orderly
continuance of the operation of the Facility, but (i) Manager may make and
retain copies of all or any portion of the Books and Records needed for its own
record keeping and (ii) such Books and Records shall be available to Manager for
a period of five years after termination of this Agreement at all reasonable
times for inspection, audit, examination and transcription of particulars
relating to the period in which Manager managed the Facility.




5.11.  
Financial Statements; Meetings. Manager shall provide Owner with reasonably
accurate unaudited Financial Statements of the Casino sixty (60) days after the
end of each calendar quarter. The annual Financial Statements shall be audited
by Owner's auditors at Owner's expense and provided to Owner within ninety (90)
days after the end of the Fiscal Year. In addition, Manager shall provide Owner
with daily results (including cash drop) for all games and with a copy of
Manager’s monthly casino report.




5.12.  
Access, Review and Audit. Owner (or its duly appointed agents) and any Gaming
Authority (as permitted by Law) shall have the right at reasonable times and
during normal business hours, after reasonable written notice to Manager, to
examine, audit, inspect and transcribe the Book and Records. With respect to
such reviews, Owner and its respective agents shall be subject to the
confidentiality covenants in Section 16.8.




5.13.  
Limitation of Responsibility for Annual Operating Budgets. All Annual Operating
Budgets are intended only to be reasonable estimates based on Manager's best
business judgment and Manager shall not be liable or responsible in any event if
any of the budgeted figures are not attained or there is any variance between
the actual revenues and expenditures and the amounts set forth in any Annual
Operating Budgets. Owner acknowledges that Manager has not made any guarantees,
warranty or representation of any nature concerning or related to the amounts of
Gross Gaming Revenue to be generated and Operating Expenses to be incurred from
the operation of the Facility during the Term of this Agreement.



- 16 -

--------------------------------------------------------------------------------



5.14.  
Management. Subject at all times to the Operating Guidelines and those rights of
Owner specifically provided in this Agreement, Manager shall have the discretion
and authority to determine operating policies and procedures, standards of
operation, staffing levels and organization, win payment arrangements, standards
of service and maintenance, food and beverage quality and service, pricing, and
other policies affecting the Facility, or the operation thereof, to implement
all such policies and procedures, and to perform any act on behalf of Owner
which Manager deems necessary or desirable in its good faith business judgment
for the operation and maintenance of the Facility on behalf, for the account and
at the expense of Owner, including but not limited to the following, as
applicable:




5.14.1.  
Manager shall negotiate and consummate such agreements necessary for the
furnishing of utilities, services, security, and supplies for the maintenance of
utilities, services, security, and supplies for the maintenance and operation of
the Facility.




5.14.1.1.  
If consistent with the Development Plan, Manager may negotiate and grant
concessions and purchases for space in the Facility.




5.14.1.2.  
Manager shall have sole authority to make all repairs, replacements, and
improvements which are necessary or appropriate.




5.14.2.  
Manager shall report directly to the Board of Directors of Owner as well as to
the Board of Directors of Century Casinos, Inc. on all matters.




5.15.  
Licenses, Permits, Reports and Accreditation.




5.15.1.  
Manager shall use its best efforts to apply for, process, obtain and maintain
all Manager Operating Permits and, to the extent requested by Owner, Owner
Operating Permits, in a manner and within the time periods that will permit the
Facility to be operated on a continuous and uninterrupted basis after the
Opening Date. If reasonably requested by Owner, Manager shall (i) apprise Owner
of the need to renew, reapply or requalify for any Owner Operating Permits and
filing any reports relating thereto or required by any Governmental Authority,
and (ii) assist Owner in processing all such matters in a timely fashion. All
reasonable out-of-pocket costs and expenses reasonably necessary to obtain and
maintain Manager Operating Permits shall be reimbursable by Owner and shall
constitute Operating Expenses. Owner shall provide all required information for
all of the above promptly upon request and such information shall be accurate.



- 17 -

--------------------------------------------------------------------------------



5.15.2.  
If Owner fails to apply (or fails to request that Manager apply on behalf of
Owner) for a necessary Owner Operating Permit, and Manager makes a good-faith
determination that such failure jeopardizes the ability to operate the Facility
on a continuous and uninterrupted basis after the Opening Date, then Manager may
take all necessary or desirable steps to obtain the Owner Operating Permit on
behalf of Owner and Owner hereby grants Manager an irrevocable power of
attorney, which Owner acknowledges is coupled with an interest, to implement the
foregoing. Manager shall be reimbursed by Owner for all expenses incurred in
obtaining such Owner Operating Permit.




5.16.  
Government Regulations. Upon five (5) Business Days' written notice to Owner,
Manager shall be permitted to contest the validity and/or application of any Law
or Governmental Requirement pertaining to Gaming/hotel/entertainment operations
before any court or appropriate administrative body unless Owner shall object to
such action in writing during said notice period.




5.17.  
Legal Actions. All matters of a legal nature involving the Facility shall be
handled by legal counsel selected by Manager and approved by Owner (such legal
counsel is hereinafter referred to as "Approved Legal Counsel"). Manager shall
notify Owner in writing of the commencement of any legal action or proceeding
concerning the Facility as soon as practicable after Manager receives actual
notice of the commencement of such legal action which could reasonably be
anticipated to involve liability or damage to Owner for which Manager reasonably
anticipates liability. Notwithstanding the foregoing, Manager shall notify Owner
immediately of any action filed against the business, the Facility, Owner,
Manager or the Casino which could result in seizure of the Casino. Except with
respect to those legal matters in which Owner advises Manager that it desires to
be directly involved, Manager shall be responsible for retaining on behalf of
Owner the Approved Legal Counsel to take any reasonable or necessary legal
actions to protect the assets of the Facility and to insure compliance with the
contractual obligations of others and all Governmental Requirements. In any
legal action or proceeding for damages in which Owner is to be the plaintiff or
complainant, then Manager may not commence such legal action or proceeding
without first notifying Owner in writing. Owner shall, by written notice to
Manager, within five (5) days of the date of such notice, consent to the
commencement of such legal action or proceeding or provide Manager with a good
faith material basis for not commencing such legal action or proceeding.




5.18.  
Accounting Services. Manager shall establish and maintain accounting systems,
internal controls, and reporting systems in accordance with the Operating
Guidelines that are (i) consistent in all material respects with customary
policies and procedures used by Managers' Affiliates engaged in such business
and (ii) which comply with all Governmental Requirements and requirements of
Gaming Authorities and has obtained all Gaming Authority approvals which Owner
or Manager are required to obtain.




5.19.  
Bank Accounts. Owner shall establish one or more bank accounts that are
necessary for the operation of the Facility at various banking institutions
chosen by Manager and reasonably acceptable to Owner (such accounts are
hereinafter collectively referred to as the "Bank Accounts"). The accounts shall
be in the name of Owner, but, except as provided in the following sentence,
Manager's designees shall be the only persons authorized to draw upon the Bank
Accounts. If Manager has committed an Event of Default which continues during
the term of any applicable cure periods, or if Manager has acted in bad faith
with respect to Owner's funds in the Bank Accounts, then Owner shall have the
right to assume sole control of the Bank Accounts upon two (2) Business Days'
prior written notice to Manager, whereupon the signatures of two (2) members of
Owner shall be required to draw upon the Bank Accounts. Manager's designated
signatories must be covered by the fidelity insurance described in Section 12.1.
The Bank Accounts shall be interest bearing accounts if such accounts are
reasonably available and all interest thereon shall be credited to the Bank
Accounts. All gross revenues received by Manager from the operations of the
Facility shall be deposited in the Bank Accounts and Manager shall pay out of
the Bank Accounts, to the extent of the funds therein, from time to time, all
Operating Expenses and other amounts required by Manager to perform its
obligations under this Agreement. All funds in the Bank Accounts shall be
separate from any other funds and Manager may not commingle any of Manager's
funds with the funds in the Bank Accounts. Owner shall bear the risk of the
insolvency of any financial institution holding such Bank Accounts.



- 18 -

--------------------------------------------------------------------------------



5.20.  
Credit. All decisions regarding the granting and collection of credit, if
allowed under the Act, shall be governed by the Credit Policy to be developed by
Manager and approved by Owner. All credit shall be for the account of and at the
sole risk of Owner.




5.21.  
Sales Taxes, Etc. If reasonably requested by Owner and agreed to by Manager,
Manager shall use its best efforts to comply in all material respects with all
applicable Laws with respect to collecting, accounting for and paying to the
appropriate Governmental Authorities all applicable excise, sales and use taxes
and other similar governmental charges resulting from the operation of the
Facility.




5.22.  
Emergency Expenditures. Without limiting the generality of this Section 5.22, in
the event that a condition exists in, on, or about the Facility of a nature
reasonably believed by Manager to be an emergency, including structural repairs,
which Manager believes requires immediate repair to preserve and protect the
Facility and assure its continued operation or to protect the safety and welfare
of the Facility customers, guests or employees, Manager, on behalf of and at the
expense of Owner, shall take all reasonable steps and make all reasonable
expenditures necessary to repair and correct any such condition, whether or not
provisions have been made in the applicable budgets for any such emergency
expenditures. Expenditures made by Manager in connection with an emergency shall
be paid from the Bank Accounts. Owner shall replenish funds paid from the Bank
Accounts with any insurance proceeds received by Owner with respect to such
emergency condition or situation, and Owner shall replace any difference between
the insurance proceeds and the amount used for such emergency from the Bank
Accounts. Manager shall promptly notify Owner of any emergency expenditures made
pursuant to this Section 5.22.



- 19 -

--------------------------------------------------------------------------------



5.23.  
Expenditures Required for Compliance with Law. Without limiting the generality
of this Article VII, if at any time during the Term of this Agreement repairs,
additions, changes or corrections in the Facility of any nature shall be
required by reason of any Governmental Requirements now or hereafter in force,
such repairs, additions, changes or corrections shall be made at the direction
of Manager and shall be paid for by Owner. Manager shall inform Owner of the
existence of any Governmental Requirements which require expenditures under this
Section 5.23 as soon as practicable after learning of such Governmental
Requirements and the repairs, additions, changes or corrections which Manager
believes are required to be made and the estimated expenditures to be incurred.
If compliance with any Governmental Requirements that are the subject of this
Section 5.23 will require expenditures which will make the continued operation
of the Facility uneconomical to Owner, Owner shall have the right to cease
operating the Facility (to the extent the cessation of Facility operations will
not result in any material liability to Manager) and in connection therewith, to
terminate this Agreement, which termination shall not constitute a Default by
Owner hereunder. In the event Owner reopens the Facility or the Casino at a site
different from the Site within three hundred sixty-five (365) days after so
ceasing operations, Manager shall have the option to be reinstated and resume as
Manager in accordance with the terms of this Agreement.




5.24.  
Marketing Programs. Manager shall develop a marketing program to implement the
marketing plans contained in each Annual Operating Plan. Manager may, at its
option, also provide for the Facility, or seek to cause an Affiliate to so
provide the following: (i) joint marketing or advertising with similar
properties owned or operated by Affiliates of Manager and (ii) major
entertainment, sporting events or special attractions sponsored by the Facility.
Manager shall use its best efforts to cooperate with Owner in the development of
any joint marketing efforts which it determines at its option to provide for the
Facility.




5.25.  
Limitations on Use of Names and Logos. Owner acknowledges that neither this
Agreement nor the exercise of any of Owner's rights in respect of the Facility,
shall give Owner any rights to the names "Century", “All Stars”, “Celebrations”
or “Legends”.




5.26.  
Manager's Expenses. In connection with Manager's obligations under this
Agreement and with Owner’s prior approval, Manager may at its option arrange for
Century or its Affiliates to provide such reasonable supervisory, accounting,
administrative and operational services to Manager as are generally provided by
Century or its Affiliates to its other gaming units. Owner shall pay Century (or
its Affiliates, as the case may be) a commercially reasonable hourly rate for
such services and shall bear the cost of reasonable travel and related expenses
for any staff of Century or its Affiliates visiting the Facility for purposes of
providing such services to the Facility. Owner shall also have the right, but
not any obligation, to consider Winlan (a shareholder in Owner) for certain of
such services.





- 20 -

--------------------------------------------------------------------------------



6.  
DEFAULT/STEP-IN RIGHTS




6.1.  
Default or Event of Default. The occurrence of any one or more of the events
described in this Sections 6.1.1. and 6.1.2., which is not cured within the time
permitted, shall constitute a default under this Agreement (hereinafter referred
to as a "Default" or an "Event of Default") as to the party failing in the
performance or effecting the breaching act.




6.2.  
Manager's Defaults. Manager shall have committed a "Manager's Default" if
Manager shall:




6.2.1.  
file a voluntary petition in bankruptcy or insolvency, or a petition for relief
or reorganization under any bankruptcy or insolvency law;




6.2.2.  
consent to an involuntary petition in bankruptcy;




6.2.3.  
assign for the benefit of its creditors all or any substantial part of its
assets, or consent to the appointment of a receiver, liquidator, custodian or
trustee in bankruptcy for Manager of all or any substantial part of its assets;




6.2.4.  
fail to materially perform or materially comply with any of the covenants,
agreements, terms or conditions contained in this Agreement applicable to
Manager (other than monetary payments) and such failure shall continue for a
period of forty-five (45) days after written notice thereof from Owner to
Manager specifying in detail the nature of such failure, or, in the case such
failure is of a nature that it cannot, with due diligence and good faith, be
cured within forty-five (45) days, if Manager fails to proceed promptly and with
all due diligence and in good faith to cure the same and thereafter to prosecute
the curing of such failure to completion with all due diligence within ninety
(90) days thereafter;




6.2.5.  
take or fail to take any action to the extent required of Manager under this
Agreement that creates a default under any Governmental Requirement unless
Manager cures such default or breach prior to the expiration of applicable
notice, grace and cure periods, if any.




6.2.6.  
If the only result of the failure by Manager to act is a monetary loss to Owner
which is not otherwise capable of being cured by Manager, then Manager shall not
be in Default if Manager reimburses Owner for such losses within thirty (30)
Business Days of incurring such loss or otherwise protects Owner against such
loss in a manner reasonably acceptable to Owner.




6.3.  
Owner's Default. Owner shall have committed an "Owner's Default" if Owner shall:



- 21 -

--------------------------------------------------------------------------------



6.3.1.  
file a voluntary petition in bankruptcy or insolvency, or a petition for relief
or reorganization under any bankruptcy or insolvency law;




6.3.2.  
consent to an involuntary petition in bankruptcy or fail to vacate any order
approving an involuntary petition within sixty (60) days from the date of entry
thereof;




6.3.3.  
have entered against it an order for relief under any bankruptcy code (or any
successor statute) or any other order, judgment or decree by any court of
competent jurisdiction on the application of a creditor adjudicating such Owner
insolvent or approve a petition seeking reorganization or appointing a receiver,
trustee, custodian or liquidator of all or a substantial part of Owner's assets,
and such order, judgment or decree continues unstayed and in effect for a period
of ninety (90) days;




6.3.4.  
have appointed for it a receiver or custodian of or for all or a substantial
portion of the assets of Owner unless removed within sixty (60) days;




6.3.5.  
assign for the benefit of its creditors all or any substantial part of its
assets, or the consent to the appointment of a receiver, liquidator, custodian
or trustee in bankruptcy for all or any substantial part of its assets;




6.3.6.  
fail to make any monetary payment required under this Agreement, including, but
not limited to, the Management Fee or Owner's Advances, on or before the due
date recited herein and said failure continues for five (5) Business Days after
written notice from Manager specifying such failure; or




6.3.7.  
fail to perform or materially comply with any of the other covenants,
agreements, terms or conditions contained in this Agreement applicable to Owner
(other than monetary payments) and such failure shall continue for a period of
forty-five (45) days after written notice thereof from Manager to Owner
specifying in detail the nature of such failure, or, in the case such failure is
of a nature that it cannot, with due diligence and good faith, cure within
forty-five (45) days, if Owner fails to proceed promptly and with all due
diligence and in good faith to cure the same and thereafter to prosecute the
curing of such failure to completion with all due diligence within ninety (90)
days thereafter.




6.4.  
Delays and Omissions. No delay or omission as to the exercise of any right or
power accruing upon any Event of Default shall impair the non-defaulting party's
exercise of any right or power or shall be construed to be a waiver of any Event
of Default shall impair the non-defaulting party's exercise of any right or
power or shall be construed to be a waiver of any Event of Default or
acquiescence therein.




6.5.  
Owner's Remedies. Upon the occurrence of a Manager's Default, Owner shall be
entitled to (i) terminate this Agreement by Owner's written notice of
termination to Manager and such termination shall be effective forty-five (45)
days after delivery of such notice; (ii) obtain specific performance of
Manager's obligations hereunder and injunctive relief; or (iii) exercise Owner's
step-in rights as described in Section 6.7 herein.



- 22 -

--------------------------------------------------------------------------------



6.6.  
Manager's Remedies. Upon the occurrence of an Owner's Default, Manager shall be
entitled to (i) terminate this Agreement by Manager's written notice of
termination to Owner, and such termination shall be effective forty-five (45)
days after delivery of such notice or such time as a new manager is appointed,
whichever is earlier; or (ii) obtain specific performance of Owner's obligations
hereunder and injunctive relief. In the event of a termination of this Agreement
pursuant to clause (i) of this Section 6.6, Manager shall be entitled to
accelerated payment of all of its projected Management Fees for the remainder of
the then applicable ten year period this Agreement or thirty six (36) month
period following the termination date of this Agreement, whatever is longer,
such projected Management Fees to be based on last year’s Management Fee
increased by 15% (fifteen percent) per annum. The parties hereby agree that the
amount payable as liquidated damages described above is a reasonable estimate of
the amount of damages for termination of this Agreement arising out of such
Owner Default and the termination of this Agreement and upon payment thereof
Manager shall have no further rights, claims or entitlement to damages as a
consequence of such termination.




6.7.  
Step-In Rights.




6.7.1.  
If Owner's funds are available, and Manager fails to pay when due any amount
which it is Manager's responsibility to pay from such Owner's funds pursuant to
this Agreement, then Owner, after five (5) days' written notice to Manager with
respect to any Operating Expense, and with respect to any non-Operating Expense
with such notice, if any, as may be reasonable under the circumstances (except
in the event that Manager has exposure to potential liability in connection with
making such payments in which case Owner shall give Manager five (5) days'
written notice), may (but shall not be required to) pay such amounts (including
fines, penalty, interest and late payment fees) and take all such action as may
be necessary in respect thereof. Manager shall, following such payments by
Owner, promptly reimburse Owner from the Bank Accounts to the extent funds are
available in the amount which Manager failed to pay when due.




6.7.2.  
If Manager fails to take any action which it is Manager's responsibility under
this Agreement to take, and the result is to expose Owner to a material loss or
Facility patrons to a material risk of physical safety, then Owner, upon five
(5) days' written notice to Manager (except in any emergency in which case Owner
shall give Manager such notice, if any, as is reasonable under the
circumstances), may (but shall not be required to) take such actions as may be
necessary to protect Owner's assets from such a material loss and/or to protect
the Facility customers. Manager shall, following any payments by Owner made with
respect to such actions, promptly reimburse Owner from the Bank Accounts, to the
extent funds are available, the amount which Owner has expanded.




6.8.  
Remedies Nonexclusive. No remedy granted to either Owner or Manager under
Sections 6.5, 6.6 and 6.7, respectively, is intended to be exclusive of any
other remedy herein or by General Law provided, but each shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity.



- 23 -

--------------------------------------------------------------------------------



6.9.  
Manager Responsibilities. In the event of termination of this Agreement, Manager
will relinquish control of the Bank Accounts. Manager shall make its Senior
Staff available to Owner for a period of sixty (60) days at Owner's expense to
ensure an orderly and uninterrupted transition of the management of the
Facility. Owner shall reimburse Manager for all out-of-pocket expenses,
personnel costs and allocated overhead incurred during said sixty (60) day
period.










7.  
CERTAIN RIGHTS AND RESPONSIBILITIES OF OWNER




7.1.  
Owner's Advances. Owner shall advance to Manager on a timely and prompt basis
immediately available funds with which to conduct the affairs of and maintain
the Facility (hereafter referred to as "Owner's Advances") as set forth in this
Agreement and as otherwise provided hereunder.






7.2.  
Working Capital. During the Term of this Agreement, within five (5) Business
Days after receipt of written notice from Manager, Owner shall fund Owner's
Advances adequate to insure that the Working Capital set forth in the applicable
Annual Operating Plan as revised pursuant to the provisions of Section 5. is
sufficient to support the uninterrupted and efficient ongoing operation of the
Facility. The written request for any additional Working Capital shall be
submitted by Manager to Owner on a monthly basis based on the Financial
Statements and the applicable Annual Operating Plan as revised pursuant to the
provisions of Section 5.9.




7.3.  
Payment of Expenses. Manager shall pay from Net Gaming Proceeds the following
items in the order of priority listed below, subject to the General Laws, on or
before their applicable due date:




7.3.1.  
Operating Expenses (including the Management Fee), expenditures permitted
pursuant to Sections 5.22 and 5.23, and other payments due under the Purchase;
and




7.3.2.  
If applicable, payments due on any Purchase or other financing arrangements
relating to the FF&E, and any other expenditures permitted by any Annual
Operating Plan; and




7.3.3.  
If applicable, any other taxes, expenses or fees which Owner is obligated to pay
out of Net Gaming Proceeds by contract and Owner has asked Manager to administer
such payments (as long as such contract has been brought to the attention of
Manager) or under law.



- 24 -

--------------------------------------------------------------------------------



7.3.4.  
Manager's responsibility to make any of the foregoing payments is subject to and
conditioned upon Owner making available funds sufficient to make such payments
from Net Gaming Proceeds or otherwise in the order set forth above. Owner shall
have the right to elect to pay directly (rather than have Manager pay) rental,
fees and other payments due under the Purchase, or debt service, upon five (5)
days' written notice to Manager and in such event Manager shall disburse to
Owner from gross revenues (subject to the prior payment of expenses listed in
clause (i) above) funds in such amounts and at such times as may be necessary to
pay such expenses on or before the date such expenses are due, subject to
various Casino Bankroll and Working Capital requirements and the availability of
such funds otherwise. Owner shall timely make all payments under this Section
7.3.4 where Owner has requested the right to make such payments directly and if
Owner fails to make such payments, Owner's right to make such payments directly
shall cease until Owner has brought all such obligations current. Nothing in
this Section 7.3.4 shall be deemed to relieve Owner from its obligations to pay
Management Fees in a timely manner in accordance with Article IV or to comply
with the time requirements set forth in Articles IV and VIII or to pay any other
obligation of Owner under this Agreement. Notwithstanding anything to the
contrary in this Agreement, Manager shall have the right to offset any amounts
due from Manager, if any, under this Agreement against any unpaid Management
Fee.




7.4.  
Optional Funding by Manager. In the event Owner fails to fund any Owner's
Advance within the specific time period set forth in this Article 7 or make any
other payment required to be made by Owner hereunder, or if sums are required
prior to such time as Owner is obligated to advance the same, Manager may, at
its sole option, upon five (5) days' written notice to Owner, without assuming
any liability for the payment of any account, advance the amount required, or
any portion thereof, on behalf of Owner. The amount advanced and paid on behalf
of Owner ("Manager's Advances") shall be reimbursed on demand and shall bear
interest at the Default Rate until Manager is reimbursed in full, including all
accrued interest. The funding of any Manager's Advance does not in any manner
waive any rights or remedies granted to Manager under the terms of this
Agreement, including the right to declare Owner in Default as provided in
Article 6 and to proceed with any remedies granted under Article 6.




7.5.  
Cooperation of Owner and Manager. Owner and Manager shall cooperate fully with
each other during the Term of this Agreement to facilitate the performance by
Manager of Manager's obligations and responsibilities set forth in this
Agreement and to procure and maintain all Construction and Operating Permits.
Owner shall provide Manager with such information pertaining to the Purchase,
Governmental Requirements and the Facility necessary to the performance by
Manager of its obligations hereunder as may be reasonably and specifically
requested by Manager from time to time.




- 25 -

--------------------------------------------------------------------------------








8.  
LICENSE PROTECTION




8.1.  
Owner Denial. If at any time (i) either Owner or any Person owning any
partnership interest or any of the issued and outstanding stock of (or
beneficial interest in) either Owner or an Affiliate of Owner, or a partner,
limited partner, officer or director of either is (x) denied a license, found
unsuitable, or is denied any other Approval with respect to the Facility or any
other gaming operation anywhere by a Gaming Authority because of such Person's
misconduct or association with any other Person who is reputed to be controlled
by Persons known to be engaged in criminal activities, or (y) is required by any
Gaming Authority to apply for an Approval and does not apply within any required
time limit (including extensions, if any), wrongfully withdraws any application
for Approval, and if the result of the foregoing has or would have an adverse
affect on Manager or any Affiliate of Manager with respect to its operation, or
ownership of a casino under any Gaming Authority or does or would materially
delay obtaining any Approval affecting Manager or any Affiliate of Manager, or
(ii) any Gaming Authority commences any suit or proceeding against either
Manager or an Affiliate or to terminate or deny any right or Approval of Manager
or any Affiliate because of a final determination of unsuitability or similar
finding concerning Owner, any Affiliate of Owner or any Person owning a
beneficial interest in Owner or an Affiliate of Owner or (iii) the compliance
committee of Manager reasonably determines that Owner, or any Person owning any
partnership interest or any of the issued and outstanding stock of (or
beneficial interest in) Owner or an Affiliate of Owner may jeopardize Approvals
held by Manager or its Affiliates, or the current status of Manager or its
Affiliates with any Gaming Authority (all of the foregoing events described in
clauses (i)-(iii) above are collectively referred to as an "Owner Denial"), said
Owner Denial shall be a Default and shall entitle Manager to its remedies under
Article VIII. Said Owner Denial shall not be an Event of Default, however,
providing Owner ends such association within such period of time, if any, as the
Gaming Authority and/or Manager’s compliance committee gives for terminating
such association. Owner and all Persons associated with Owner shall promptly,
and in all events within any time limit established by Law or such Gaming
Authority, furnish each Gaming Authority any information requested by such
Gaming Authority and shall otherwise fully cooperate with all Gaming Authorities
including any required inspections.




8.2.  
Manager's South Africa Licensing. Manager shall apply for and pursue all Manager
Operating Permits or licenses, and use best efforts to assist Owner in obtaining
Owner Operating Permits or licenses, as expeditiously as possible. Manager shall
not be obligated to accept any conditions to obtain any Manager Operating Permit
which imposes any liabilities, financial obligations or performance obligations
not required by this Agreement.




8.3.  
Manager Denial. If at any time (i) either Manager, any Affiliate of Manager or
any Person associated in any way with Manager is denied a license, found
unsuitable, or is denied any other Approval with respect to the Facility or any
other gaming operation by a Gaming Authority or is required by any Gaming
Authority to apply for an Approval and does not apply within any required time
limit (including extensions, if any), wrongfully withdraws any application for
Approval, and if the result of the foregoing has or would have an adverse effect
on Owner or any Affiliate of Owner or any officer or director of Owner or its
Affiliates with respect to such person's or its operation of a casino under any
Gaming Authority, or does or would materially delay obtaining any Approval
affecting Owner or any Affiliate of Owner, or (ii) any Gaming Authority
commences any suit or proceeding against either Owner or any Affiliate because
of a final determination of unsuitability or similar finding concerning Manager,
any Affiliate of Manager or any Person owning a beneficial interest in Manager
(all of the foregoing events described in clauses (i) and (ii) above are
collectively referred to as a "Manager Denial"), said Manager Denial shall
entitle Owner to terminate this Agreement. If Owner exercises its right to
terminate this Agreement pursuant to this Section 8.3 solely as the result of an
association of Manager or any Person associated with Manager, this Agreement
shall not terminate if Manager ends such association within such period of time,
if any, as the Gaming Authority gives for terminating such association. Manager
and all Persons associated with Manager shall promptly, and in all events within
any time limit established by General Law or such Gaming Authority, furnish each
Gaming Authority any information requested by such Gaming Authority including
any required inspections. The purpose of this Section 8.3 is solely to protect
existing licenses of Owner and Owner's Affiliates and of their respective
officers and directors. This Section 8.3 does not apply to any event described
above that does not jeopardize the continued viability of such licenses. Any
Manager Denial that is attributable in whole or in part to the acts or omissions
of Owner shall not entitle Owner to terminate this Agreement.



- 26 -

--------------------------------------------------------------------------------



8.4.  
Owner's South Africa Licensing.  Owner shall timely obtain and maintain any
Owner Operating Permits the responsibility for the maintenance of which Owner
has not requested of Manager pursuant to this Agreement.








9.  
OWNER'S COVENANTS AND REPRESENTATIONS



Owner makes the following covenants and representations to Manager, which
representations and covenants shall, unless otherwise stated herein, survive the
execution and delivery of this Agreement and the Opening Date and shall continue
to be true during the Term of this Agreement



9.1.  
Corporate Status. Owner is a company duly organized, validly existing, and in
good standing under the laws of South Africa and has full corporate power to
enter into this Agreement and execute all documents required hereunder.




9.2.  
Authorization. The making, execution, delivery and performance of this Agreement
by Owner has been duly authorized and approved by all requisite action of the
Board of Directors of Owner, and this Agreement has been duly executed and
delivered by Owner and constitutes a valid and binding obligation of Owner,
enforceable in accordance with its terms.



- 27 -

--------------------------------------------------------------------------------



9.3.  
Other Agreements. Neither the execution and delivery of this Agreement by Owner
nor Owner's performance of its obligations hereunder will result in a violation
or breach of, or constitute a default with respect to or accelerate the
performance required under any other agreement or obligation to which Owner is a
party or is otherwise bound or to which the Facility or any part thereof is
subject, and will not constitute a violation of any General Law to which Owner
or the Facility is subject.




9.4.  
Documentation. If necessary to carry out the intent of this Agreement, Owner
agrees to execute and provide to Manager, on or after the date hereof, any and
all other instruments, documents and agreements necessary to make this Agreement
fully and legally effective, binding and enforceable between the parties hereto
and as against third parties.




9.5.  
Related Contracts. Owner shall cause the timely payment and performance of all
its obligations under the Purchase, loan documents and all other contracts
related to the development and operation of the Facility other than such
responsibilities as are imposed upon Manager pursuant to this Agreement;
provided, however, that Owner shall fund all such obligations to the extent
gross revenues are sufficient therefore.








10.  
MANAGER'S COVENANTS AND REPRESENTATIONS



Manager makes the following covenants and representations to Owner, which
covenants and representations shall, unless otherwise stated herein, survive the
execution and delivery of this Agreement and the Opening Date and continue to be
true during the Term of this Agreement.



10.1.  
Corporate Status. Manager is a corporation duly organized, validly existing, and
in good standing with full corporate power to enter into this Agreement and
execute all documents required hereunder.




10.2.  
Authorization. The making, execution, delivery and performance of this Agreement
by Manager has been duly authorized and approved by all requisite action of the
Board of Directors of Manager, and this Agreement has been duly executed and
delivered by Manager and constitutes a valid and binding obligation of Manager,
enforceable in accordance with its terms.




10.3.  
Other Agreements. Neither the execution and delivery of this Agreement by
Manager nor Manager's performance of its obligations hereunder will result in a
violation or breach of, or constitute a default with respect to or accelerate
the performance required under any other agreement or obligation to which
Manager is a party or is otherwise bound and will not constitute a violation of
any General Law to which Manager is subject.



- 28 -

--------------------------------------------------------------------------------



10.4.  
Documentation. If necessary to carry out the intent of this Agreement, Manager
agrees to execute and provide to Owner, on or after the date hereof, any and all
other instruments, documents and agreements that may be necessary to make this
Agreement fully and legally effective, binding and enforceable between the
parties hereto and against third parties.








11.  
UNAVOIDABLE DELAYS



The provisions of this Article 11 shall be applicable if there shall occur
during the Term of this Agreement any (i) strike(s), lockout(s) or labor
dispute(s), (ii) inability to obtain labor or materials, or reasonable
substitutes therefor, (iii) acts of God, governmental restrictions, regulations
or controls, enemy or hostile governmental action, civil commotion, fire or
other casualty, (iv) delay attributable to the failure to obtain any
Construction Permit, Operating Permit or any Approval of any Governmental
Authority for reasons that are not the fault of or beyond the reasonable control
of the party obligated, or (v) other conditions similar to those enumerated in
this Article 11 beyond the reasonable control of the party obligated to perform
(collectively referred to as "Unavoidable Delay"). If Manager or Owner shall, as
the result of any Unavoidable Delay fail punctually to perform any obligation on
its part under this Agreement, then, upon written notice to the other within
five (5) Business Days of such event, such failure shall be excused and not be a
breach of this Agreement by the party claiming an Unavoidable Delay, but only to
the extent occasioned by such event. If any right or option of either party to
take any action under or with respect to the Term of this Agreement is
conditioned upon the same being exercised within any prescribed period of time
or at or before a named date, then such prescribed period of time or such named
date shall be deemed to be extended or delayed, as the case may be, upon written
notice, as provided above, for a time equal to the period of the Unavoidable
Delay. Notwithstanding anything contained herein to the contrary, the provisions
of this Article 11 shall not be applicable to the time periods for satisfying
Manager's or Owner's obligation to make any payments to the other pursuant to
the terms of this Agreement nor shall this Article operate to extend any time
period set forth in Article 8.







12.  
INSURANCE




12.1.  
Operating Insurance.




12.1.1.  
Owner shall procure all insurance coverage deemed necessary and adequate by
Manager (the "Required Coverage").




12.1.2.  
The premiums for all insurance obtained in accordance with this Section 12.1
shall be Operating Expenses.






12.1.3.  
Manager shall be required to provide the following:




12.1.3.1.  
Prompt reporting of any incident or potential claim on or about the premises;

12.1.3.2.  
Assist and cooperate in the adjustment of all claims;

12.1.3.3.  
Implementation and monitoring of all loss control practices as required by Owner
or various insurance companies; and

12.1.3.4.  
Advise Owner of any unsafe conditions or hazards brought to the attention of
Manager during the Term of this Agreement.



- 29 -

--------------------------------------------------------------------------------



12.2.  
Other Insurance. Owner shall procure and maintain at all times during the Term
of this Agreement insurance (subject to reasonable deductible amounts as
determined by Manager and as available and consistent with market conditions)
protecting the real and personal property of the Facility against fire, with all
risks coverage against fire, with all risk coverage against other perils,
including vandalism, malicious mischief, flood, hurricane, tornado, earthquake,
lightning, aircraft and explosion, and also including boiler and machinery and
business interruption with ordinary payroll coverage and such other insurance as
is required by the Purchase or the loan documents (excluding, however, insurance
described in Section 12.3) or commonly or prudently maintained by owners of
similar properties similarly used, in the full replacement value at an agreed
amount, including cost of debris removal and increased cost of construction
("Property Insurance"). Owner shall obtain builder's risk and workman's
compensation, commercial general liability and automobile liability coverage
during all construction. Owner shall also obtain all insurance necessary to
insure the Facility as provided for in the Management Agreement. Owner shall
also procure such additional kinds of coverage that Manager determines shall be
reasonable and prudent with respect to the Facility or as reasonably required by
lender(s) or the terms of the Purchase.




12.3.  
Parties to be Covered by Insurance; Location of Policies. All policies of
insurance procured pursuant to Sections 12.1, 12.2 and any Governmental
Requirements shall name Manager (and, if such insurance is procured by Century,
Owner) as an additional insured by policy endorsement where permitted by the
terms and conditions of the various policies but in all events with respect to
all liability insurance. All policies shall name such other parties as may be
required by the loan documents, the Purchase and any Governmental Requirements
as the insured persons thereunder, as their respective interests may appear, and
shall provide that they shall not be canceled, modified or denied renewal
without at least thirty (30) days prior written notice (or such longer period as
is required by Law) to each party that is a named or additional insured
thereunder. Owner shall not be required to cause any Person other than those
Persons required to be named pursuant to this Section 12.3 to be insured by any
insurance policy until thirty (30) days after Owner has received notice of such
Person's interest.




12.4.  
Rights of Manager and Owner to Receive Information on Insurance Matters. Owner
and Manager shall furnish each other with certificates of insurance, evidencing
that the insurance required herein has been procured, no later than thirty (30)
days after the approval of the Development Plan. Any binder issued as interim
proof must be replaced within thirty (30) days of issuance with a certificate of
insurance indicating a policy number.



- 30 -

--------------------------------------------------------------------------------



12.5.  
Termination of Agreement. In the event of the termination of this Agreement for
any reason, Owner shall, at Owner's sole cost and expense, continue to name
Manager as an additional insured on the liability insurance coverage required by
this Agreement following the date of the termination of this Agreement, provided
that Owner's obligations under this sentence are subject to the availability of
such coverage from the existing insurance carrier. Owner shall provide Manager
with evidence of the foregoing coverages following the date of the termination
of this Agreement by the delivery of certificates of insurance evidencing the
current in place coverage, together with such other information as may be
reasonably requested, from time to time, by Manager.




12.6.  
Other Insurance Requirements. All the insurance required under this Agreement
shall be issued by insurance companies authorized to do business in South Africa
with a financial rating of at least an A- status as rated in the most recent
edition of Best Insurance Reports, or an equivalent rating by a responsible
company providing similar services if Best Insurance Reports ceases to be
regularly published.








13.  
DAMAGE AND CONDEMNATION




13.1.  
Minor Casualty. In the event of a Minor Casualty, Manager shall repair any
damage or destruction at Owner's sole cost and expense.




13.2.  
Major Casualty. Major Condemnation. In the event of a Major Casualty or a Major
Condemnation, this Agreement shall remain in full force and effect if the Casino
or the Facility is repaired or restored within one (1) year from the date of the
Major Casualty or the Major Condemnation. If not repaired or restored within one
year, Owner shall pay to Manager the greater of a sum equivalent to five percent
(5%) of all insurance monies received or the projected Management Fees for the
remainder of this Agreement. Such projected Management Fees shall be equal to
the last year’s Management Fee increased by 15% (fifteen percent) per annum.




13.3.  
Minor Condemnation. In the event a Minor Condemnation occurs, this Agreement
shall not terminate and Owner shall use the award to repair and restore the
Facility, including, without limitation, to the extent required under the
Purchase or the loan documents. Manager may separately claim for, prove and
receive an award for any separately compensable rights of Manager that are taken
in any such condemnation action.







- 31 -

--------------------------------------------------------------------------------



14.  
INDEMNIFICATION




14.1.  
Owner Indemnity. Owner hereby covenants and agrees to indemnify, save, and
defend, at Owner's sole cost and expense, and hold harmless, Manager and its
officers, directors and Affiliates (collectively, "Owner Indemnitees"), from and
against the full amount of any and all Losses. The term "Losses" shall include,
but not be limited to, any and all liabilities, claims, suits, administrative
proceedings, losses, damages or costs, which may be asserted against an Owner
Indemnitee arising from, or relating to the financing, construction or operation
of the Facility and shall include expenses of defense including, without
limitation, attorneys' fees. Each Owner Indemnitee will promptly notify Owner of
such action, suit or proceeding which relates to any matter covered by the
indemnity in this Section 14.1.




14.2.  
Manager Indemnity. Manager hereby covenants and agrees to indemnify, save and
defend, at Manager's sole cost and expense, and hold harmless, Owner and its
officers and directors (collectively, "Manager Indemnitees") from and against
liabilities, claims, losses, damages, costs or expenses that may be asserted
against a Manager Indemnitee solely arising from or relating to the gross
negligence, criminal misconduct or fraud of Manager in breach of any of its
duties and obligations under this Agreement. Owner will promptly notify Manager
of such action, suit or proceeding which relates to any matter covered by the
indemnity in this Section 14.2.




14.3.  
Special Environmental Indemnity. Owner agrees to indemnify, defend, reimburse
and hold harmless Manager from and against any and all Environmental Damages
arising from the presence of Hazardous Materials upon, about or beneath the
Site, or migrating to or from same, or arising in any manner whatsoever out of
the violation of any Environmental Requirements pertaining to the Site, whether
or not arising out of Manager's negligence, or the breach of any warranty or
covenant or the inaccuracy of any representation of Owner contained in this
Agreement.




14.4.  
Legal Fees, Etc.; Procedures. Each indemnitor under this Article 14 shall
reimburse each indemnitee for any legal fees and costs, including reasonable
attorneys' fees and other litigation or proceeding expenses, even if the claim
is groundless, false, or fraudulent, reasonably incurred by such indemnitee in
connection with investigating or defending against Losses with respect to which
indemnity is provided hereunder; provided, however, that an indemnitor shall not
be required to indemnify an indemnitee for any payment made by such indemnitee
to any claimant in settlement of Losses unless such settlement has been
previously approved by the indemnitor. If Losses are asserted, or if any action
or suit is commenced with respect thereto, for which indemnity may be sought
against an indemnitor hereunder, the indemnitee shall notify the indemnitor in
writing within ten (10) days after the indemnitee shall have had actual
knowledge of the assertion or commencement of the Losses or a claim which could
give rise to Losses, which notice shall specify in reasonable detail the matter
for which indemnity may be sought. The indemnitor shall have the right, upon
notice to the indemnitee given within thirty (30) days following its receipt of
the indemnitee's notice (or shorter period if such notice specifies such shorter
period and provides reasonable reason therefor), to take primary responsibility
for the prosecution, defense or settlement of such matter, including the
employment of counsel chosen by the indemnitor with the approval of the
indemnitee, which approval shall not be unreasonably withheld or delayed, and
payment of expenses in connection therewith. The indemnitee shall provide,
without cost to the indemnitor, all relevant records and information reasonably
required by the indemnitor for such prosecution, defense or settlement and shall
cooperate with the indemnitor to the fullest extent possible. The indemnitee
shall have the right to employ its own counsel in any such matter with respect
to which the indemnitor has elected to take primary responsibility for
prosecution (without regard to Section 5.17), defense or settlement, but the
fees and expenses of such counsel shall be the expense of the indemnitee except
when indemnitee has engaged its own counsel due to a conflict of interest
between indemnitor's and indemnitee's interests in which case such fees and
expenses shall be paid in accordance with this Section 14.4.



- 32 -

--------------------------------------------------------------------------------







15.  
RELATIONSHIP, AUTHORITY AND FURTHER ACTIONS




15.1.  
No Joint Venture or Ownership. Nothing contained in this Agreement nor any acts
of the parties shall be deemed or construed by the parties or by any third party
as (i) creating the relationship of a partnership or joint venture between the
parties to this Agreement, or (ii) creating or vesting any right, title,
interest, estate, equity participation or beneficial ownership interest in favor
of Manager in or to the Facility except the contractual rights created in
Manager by this Agreement. Neither any provisions contained herein nor any acts
of the parties shall be deemed to create any relationship between the parties
other than the relationship of Owner and Manager, as provided in this Agreement.




15.2.  
Manager Affiliates. The parent of Manager and/or other Affiliates of Manager may
provide service to, provide loans and funds to, negotiate for, provide personnel
to, and, from time to time take actions on behalf of or for the benefit of
Manager by direct dealings with Owner or those acting for it. The parent
corporation(s) or Affiliates of Manager shall not be liable to Owner for
obligations or liabilities of Manager.




15.3.  
Arbitration.




15.3.1.  
If a dispute occurs between the parties concerning any matter relating to the
budget, expenses or calculation of any amount under this Agreement, the
disputing party shall promptly advise the other party and the parties together
shall use all reasonable efforts to resolve the dispute.




15.3.2.  
If the parties are unable to resolve the dispute informally within five (5)
Business Days, of one party advising the other of the dispute under Section
15.3.1, or such other time period as may be mutually agreed, the dispute shall
be resolved as follows:



- 33 -

--------------------------------------------------------------------------------



15.3.2.1.  
the disputing party shall give to the other party written particulars of the
complaint, which particulars shall include the following:

15.3.2.1.1.  
a detailed description of the nature of the complaint;

15.3.2.1.2.  
a list of the relevant provisions of the Agreement; and

15.3.2.1.3.  
an evaluation by the disputing party of the matters in dispute;




15.3.2.2.  
if the other party accepts the position of the disputing party, the parties
shall enter into a written agreement to reflect the resolution;




15.3.2.3.  
if the other party rejects the position of the disputing party and/or if the
dispute is not resolved within fifteen (15) Business Days of the disputing party
giving the other party written particulars of the complaint as provided in
Section 15.3.2.1 or such other time period as may be mutually agreed, then the
parties shall proceed to arbitration. The arbitration proceedings shall be
conducted in accordance with the provisions of the Arbitration Act, No. 42 of
1965 (as amended or replaced from time to time), save that the proceedings shall
be held on an informal basis, it being the intention that a decision should be
reached as expeditiously and as inexpensively as possible. The arbitrator shall
have the fullest and freest discretion to determine the procedure to be adopted,
it being the intention that, if possible, the arbitration shall be held and
concluded within twenty-one (21) Business Days after the referral to arbitration
was made. The arbitrator shall be a senior partner or director of the chartered
accountancy firm which is the auditor of the Owner appointed by that firm. The
parties irrevocably agree that the decision of the arbitrator in the arbitration
proceedings shall be final and binding on each of them and may, if required by
either party, be made an order of any court of competent jurisdiction.






16.  
MISCELLANEOUS




16.1.  
Notices. All notices, demands, consents, requests, approvals, and other
communications required or permitted hereunder shall be in writing and shall be
deemed effective only upon delivery (whether receipt is accepted or refused) at
the addresses set forth below (or at such other addresses as shall be given in
writing by any party to the others in accordance with this Section 16.1).
Notices may be delivered by hand, registered or certified mail, return receipt
requested, or bonded private courier service.





- 34 -

--------------------------------------------------------------------------------









16.1.1.  
If to Owner:           Khulani House - 1 Sinemba Place

Umhanga Rocks 4032 
                            V. Reddy
      

16.1.2.  
with a copy to:           Steff Franki and Associates

 16 Old Main Road
 Gillitts - 3603



16.1.3.  
If to Manager:             Century Casinos Africa (Pty) Limited

                  Attn:
                  1 Thibault Square, 20th Floor
  Cape Town





16.1.4.  
with a copy to:          Century Casinos Europe GmbH

                    Wipplingerstrasse 30, 3.Stock  
1010 Vienna, Austria





16.2.  
Governing Law. This Agreement shall be governed by the laws of South Africa,
without giving effect to the principles of conflicts of law. Not-with-standing
the foregoing, this Agreement shall be deemed to include all provisions required
by the Act, and shall be conditioned upon the approval of the Gaming Commission
and the Enforcement Division. To the extent that any term or provision contained
in this Agreement shall be inconsistent with the Act, the provisions of the Act
shall govern. All provisions of the Act, to the extent required by law to be
included in this Agreement, are incorporated herein by reference as if fully
restated in this Agreement. The forum for any actions between Owner and Manager
will be a court of competent jurisdiction in the Province where the Facility is
located.




16.3.  
Limitations on Rights of Third Parties. Except as otherwise set forth herein,
nothing in this Agreement is intended or shall be construed to confer upon or
give any Person, other than the parties hereto and their respective successors,
any rights or remedies under or by reason of this Agreement or any transaction
contemplated hereby. Provisions herein referring to Century or its Affiliates
are included herein for the benefit of such Persons.




16.4.  
Assignments. This Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns but will
not be assignable or delegable by any party without the prior written consent of
the other party; provided, however, that nothing in this Agreement is intended
to limit Manager's ability to assign its rights or delegate its responsibilities
under this Agreement to any directly or indirectly controlled Affiliate of
Manager, in which case Owner needs to be notified.



- 35 -

--------------------------------------------------------------------------------



16.5.  
Unenforceability. If any provision herein shall be held invalid or
unenforceable, such provision shall not affect the validity or enforceability of
any other provisions hereof, all of which other provisions shall, in such case,
remain in full force and effect.




16.6.  
Entire Agreement and Amendments. This Agreement constitutes the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all other oral or written agreements between the parties. This
Agreement may not be amended, modified, altered or waived, in whole or in part,
except by a subsequent writing signed by each of the parties hereto. No
amendments may be made to this Agreement without the approval of the Gaming
Commission.




16.7.  
Limitation on Damages. Neither party shall be liable to the other party for any
consequential damages resulting from a breach hereof.




16.8.  
Confidentiality. Except as otherwise set forth in Article X, both parties shall
maintain confidentiality with respect to material developments in the course of
development and operation of the Facility subject to Governmental Requirements
and General Law. Except as required by any General Law (including, without
limitation, federal securities exchange and stock exchange or NASD requirements)
and Gaming Authorities, material confidential information shall only be made
available to such of a party's employees and consultants as are required to have
access to the same in order for the recipient party to adequately use such
information for the purposes for which it was furnished. Any Person to whom such
information is disclosed shall be informed of its confidential nature and shall
agree to keep it confidential as provided herein. Information provided by one
party to the other shall be presumed confidential unless the information is (i)
published or in the public domain other than as a result of any action by the
recipient thereof, (ii) disclosed to the recipient by a third party or (iii)
presented to the recipient under circumstances which clearly and directly
indicate the delivering party does not intend such information to be
confidential.




16.9.  
Securities Law Requirements. Owner acknowledges that Century’s parent company,
Century Casinos, Inc. is a publicly held company and that trading in its
securities based on non-public information or unauthorized disclosure or other
use of material developments could expose Manager and Owner to significant
penalties. Owner shall take appropriate precautions to inform its employees and
independent contractors of such requirements. In the event Owner or any
Affiliate of Owner becomes a publicly-held company, Manager shall take
appropriate precautions to inform its employees and independent contractors that
trading in the securities of Owner or such Affiliate based on non-public
information or unauthorized disclosure or other use of material developments
could expose Owner and Manager to significant penalties.




16.10.  
Payment of Fees. In the event of litigation or arbitration of any dispute or
controversy arising from, in, under or concerning this Agreement and any
amendments hereof, including, without limiting the generality of the foregoing,
any claimed breach hereof, any suit for accounting, or action for dissolution,
the prevailing party in such action or arbitration shall be entitled to recover
from the other party in such action or arbitration, such sum as the court or
arbitrator shall fix as reasonable attorneys' fees and expenses incurred by such
prevailing party.



- 36 -

--------------------------------------------------------------------------------



16.11.  
No Waiver of Default. No consent or waiver, express or implied, by any party to
or of any breach or default by any other party in the performance by the other
of its obligations hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance by the other
party of the same or any other obligations of such party hereunder. Failure on
the part of any party to complain of any act or failure to act of the other
party or to declare the other party in default, irrespective of how long such
failure continues, shall not constitute a waiver by any such party of its rights
hereunder.




16.12.  
Counterparts. This Agreement may be execute in any number of counterparts, all
of which, when taken together, shall constitute one and the same instrument.




16.13.  
Future Deliveries. Each party will, from time to time, execute and deliver such
further instruments and do such further acts and things as may be reasonably
requested by any other party to carry out the intent and purposes of this
Agreement.




16.14.  
Computation of Time. In the computation of any period of time provided for in
this Agreement, the day of the act or event from which said period of time runs
shall be excluded, and the last day of such period shall be included unless it
is a Saturday, Sunday, or national United States or South African holiday, in
which case the period shall be deemed to run until the end of the next day which
is not a Saturday, Sunday, or national United States or South African holiday.
As used in this Agreement "Business Day" for any party shall be a day which is
not a Saturday, Sunday or national United States or South African holiday.




16.15.  
First Right of Refusal.During the term of this Agreement, so long as no events
of default by Manager have occurred, Owner shall grant Manager the first right
of refusal on all of its and/or its Affiliates’ future gaming casino projects.
Such right shall be on terms similar to those outlined in this Agreement.
Manager shall have sixty (60) days upon receipt of notice from Owner to either
accept or reject an offer to act as manager of Owner's and/or Owner’s
Affiliates’ future gaming casino project(s).



- 37 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.




FOR BALELE LEISURE (PTY) LTD:






By:       _/s/ V. Reddy ___________________       Witness:      __/s/ C. dos
Santos    _
a duly authorized signatory                 Print name:  __C. dos Santos_____
Position:    Chairman                                              
Print name: V. Reddy








FOR CENTURY CASINOS AFRICA (PTY) LTD:






By:__/s/ Christian Gernert_______________       Witness:      /s/ Clint
Jackson______
a duly authorized signatory                 Print name: _Clint Jackson_______
Position:                 
Director                                                                   
Print name: Christian Gernert